DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Edel, et al. application filed with the Office on 23 March 2020.

Claims 1-7, 9, 13, 15, 20-26, 29, 36 and 49 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 23 March 2020, is acknowledged and has been entered.

Priority
The instant application is a US National Stage application of an International Patent Application, PCT/GB2018/052724, filed on 25 September 2018, which claims priority to a UK Patent Application, GB 1715448.5, filed on 25 September 2017.  Therefore, the effective filing date for the instant application is 25 September 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 13 May 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1286” has been used to designate both a circuit ammeter and a circuit voltage source, as shown in Figure 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: distal end 212, mention at p. 14, line 30 of the specification as filed; electrically insulating barrier 340a, mention at p.15, line 24 of the specification as filed; dielectrophoretic nanotweezer 404, mentioned at p. 17, line 9 of the specification as filed; and first electrode 1127' and the second electrode 1129', mention at p. 28, lines 23-24 of the specification as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 114, in Figure 1; 304a, in Figure 3A; 400, in Figure 4 and 5; 660, in Figure 6D; 1110, in Figure 11a; 1104, in Figure 11b; and 1107' and 1109', in Figure 11c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In the specification as filed, at page 29, lines 11-14, both a first ammeter and second direct current voltage source are both recited to as be associated with the reference number 1286.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 24 recites the limitation "the third electrode".  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 depends from rejected claim 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 13, 23, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over a published paper by A. Menachery, et al. (“Dielectrophoretic tweezer for isolating and manipulating target cells”, IET nanobiotechnology, 5(1): p. 1-7, March 2011; hereinafter, “Menachery”).

Regarding claim 1, Menachery discloses a dielectrophoretic tweezer (Title; which reads upon the instantly claimed, “[a] dielectrophoretic tweezer”).  Menachery teaches a ~5 cm theta glass capillary, which inherently has a first and second end, wherein the one end includes two etched gold electrodes, the distance between the end tips of the two gold electrodes are shown as ~ 4 μm (p. 19, caption to Figure 1; which would read upon “a first end and a second end, in which the first end has a lateral dimension of less than 10 microns”).  Menachery further teaches an internal glass septum of the theta glass capillary acted as an electrical insulator between the two wires (2.1 DEP Tweezer, p. 4; which reads on the claimed, “a structure, extending in a longitudinal direction between the first and second end, comprising an electrically insulating barrier defining a first chamber and a second chamber within the structure, in which the first and second chambers are insulated from each other by the electrically insulating barrier”).  Also, Menachery teaches wire electrodes within each chamber of the pulled theta glass capillary (Figure 1b; which reads on “a first electrode in the first chamber at the first end; and a second electrode in the second chamber at the first end”).
Menachery teaches the septum of the theta glass capillary is 170 nm (2.1 DEP Tweezer, p. 4), however, it does not teach the width of the electrically insulating barrier is 50 nm or less thick.
However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV A).

Regarding claims 2-4, the recited dimensions of the recited element are not explicitly taught by Menachery.
However, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV A).

Regarding claim 13, Menachery teaches the electrode are wire-type electrodes (e.g., Figure 1b).
Menachery does not teach the electrode define a semi-elliptical surface.
However, it has been held that the configuration of a claimed element (e.g., electrode) is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration (i.e., semi-elliptical surface) of the claimed element is significant  (MPEP 2144.04 IV B).

Regarding claim 23, Menachery renders obvious the dielectrophoretic tweezer recited in claim 1, as outlined above.  Additionally, Menachedry teaches a Zeiss Axioscope inverted fluorescence microscope (2.4 DEP Tweezer Tests), a micromanipulator (2.4 DEP Tweezer Tests), and the electrodes are attached to a function generator (Figure 2).

Regarding claim 36, Menachery renders obvious the dielectrophoretic tweezer (DEP tweezer) recited in instant claim 1.  Menachery further teaches bringing the first end of the dielectrophoretic tweezer into proximity of a molecule of interest (Figure 2; p. 7).  Additionally, Menachery teaches the DEP tweezer electrically energized to attract and trap it by positive DEP between the two gold wire tips (p. 7).  Menachery teaches careful positioning of the tweezer tip a target cell, either in close proximity to or in contact with another cell, could be attracted and trapped (p. 7).  And, Menachery teaches trapped cell moved to a new location and released by applying a 10 kHz signal to produce a negative DEP force (p. 7).

Allowable Subject Matter
Claims 26 and 29 are allowed.

Claims 6, 7, 9, 15, 20-22, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Menachery reference is the closest prior art to the instant claims.  However, Menachery does not teach nor suggest deposition of a conductive material, as required by instant independent claim 26 (which claim 29 depends from).  Menachery does not teach or suggest electrodes of conductive carbon (as required by instant claim 5), a metallic layer on the electrically insulating barrier (as required by instant claims 6, 7, and 9), a non-coterminous edge and coterminous edge of the electrodes (as required by instant claim 15), and a third chamber (as required by instant claims 20-22) or fourth chamber (as required by instant claim 49).  Additionally, Menachery does not teach the third electrode recited in instant claims 24 and 25.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	3 May 2022